UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2010 Getty Realty Corp. (Exact name of registrant as specified in charter) Maryland (State of Organization) 001-13777 (Commission File Number) 11-3412575 (IRS Employer Identification No.) 125 Jericho Turnpike, Suite 103 Jericho, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (516) 478-5400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02. Results of Operations and Financial Condition On May 6, 2010, Getty Realty Corp. announced its preliminary financial results for the quarter ended March 31, 2010. A copy of the press release announcing these financial results is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release, dated May 6, 2010, issued by Getty Realty Corp. The information contained in Item 2.02 and Exhibit 99.1 to this Current Report on Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Such information in this Current Report on Form 8-K shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in any such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GETTY REALTY CORP. Date: May 6, 2010 By: /s/ Thomas J. Stirnweis Thomas J. Stirnweis Vice President, Treasurer and Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Exhibit 99.1 Press Release, dated May 6, 2010, issued by Getty Realty Corp.
